Electronically Filed
                                                         Supreme Court
                                                         SCOT-XX-XXXXXXX
                                                         11-MAR-2019
                                                         10:09 AM



                           SCOT-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE HERBERT HOLT KAUAHI, Petitioner.


                         ORIGINAL PROCEEDING

                 ORDER DISMISSING REQUEST FOR RELIEF
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Herbert Holt Kauahi’s

request for relief, filed on February 28, 2019, and the record,

it appears that this court does not have jurisdiction to provide

petitioner the relief he seeks.    See HRS § 602-5 (2016).

Accordingly,

          IT IS HEREBY ORDERED that the request for relief is

dismissed.

          DATED: Honolulu, Hawai#i, March 11, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson